DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 27, 2022 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
an angled egress opening slit which is posteriorly adjacent the anterior end and the radially-expanding circumferential side section, downward on the longitudinal axis and which diverts longitudinally axial aerosol droplets to non- longitudinally axial egress (First, it is unclear if the “non-longitudinally axial egress” is or is not a structural element of the claimed invention. Second, it is unclear if the “non-longitudinally axial egress” is or is not a positively recited element of the claimed invention, Third, it is unclear what is the relationship between the “non-longitudinally axial egress” versus “the angled egress opening slit” of the claimed invention) as recited in the amended claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
While there appears to be basis for these terms in the original specification nonetheless the meaning of every terms, especially terms now used to patentably define over the prior art, used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import. The use of a confusing variety of terms for the same thing or the use of same terms to refer a variety of different things should not be permitted.

Claim Objections
Claim 1 is objected to because of the following informalities: “the anterior end” in lines 11-12 should read --the anterior flat end.--  Same objection applies to all pending claims. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure, as originally filed, does not disclose:
an angled egress opening slit which is posteriorly adjacent the anterior end and the radially-expanding circumferential side section, downward on the longitudinal axis and which diverts longitudinally axial aerosol droplets to non- longitudinally axial egress (First, it is unclear if the “non-longitudinally axial egress” is or is not a structural element of the claimed invention. Second, it is unclear if the “non-longitudinally axial egress” is or is not a positively recited element of the claimed invention, Third, it is unclear what is the relationship between the “non-longitudinally axial egress” versus “the angled egress opening slit” of the claimed invention, and lastly, it is unclear what element or combinations of elements is/are the “radially-expanding circumferential side section.”) as recited in the amended claim 1. 
Clarification is respectfully requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Gantenbein (US 7,717,357. Gantenbein hereinafter) in view of Gantenbein et al. (US 9,630,767. Gantenbein ‘767 hereinafter) and further in view of Fairchild (US 2,768,101).
With respect to claim 1, Gantenbein discloses a spray tip nozzle (34) for the non-longitudinally axially spraying of aerosols (nozzle 34 producing a broad spray pattern (non-longitudinally axially spraying); figure 2; column 7, lines 14-24) which comprises: 
an expanded nozzle housing at a distal end for affixing to a mating housing of a spray gun (exterior of nozzle 34 shown in figure 3 with an expanded distal end near input opening 42 for affixing to a mating portion of dispensing gun 26; figures 1, 3; column 7, lines 1-13, 34-38); 
an elongated body having a mixing chamber adjacent and in fluid communication with the expanded nozzle housing (an elongate tubular portion having a cylindrical volume 44 housing an internal static mixing mechanism 46 (collectively, a mixing chamber) adjacent to and in fluid communication with expanded distal end near input opening 42; figure 6; column 7, lines 34-45); 
a nozzle tip at a proximal end of the housing in fluid communication with the mixing chamber (the tip 52 of nozzle 34 is at the opposite end of the exterior of nozzle 34 from input opening 42 receiving foam from cylindrical volume 44; figure 2; column 7, lines 35-50), the nozzle tip having an egress opening (the tip 52 of nozzle 34 has a rectangular opening 36; figure 5; column 7, lines 27-31); 
a lateral deflecting means which diverts longitudinally axial aerosol droplets to non-longitudinally axial egress (diverging lips 54 (lateral deflecting means) diverge at angle alpha to create notch 56 diverting longitudinal droplets to create a wide spray pattern; figure 4; column 7, lines 51-56); and 
an attachment means to affixing the nozzle to a spray gun at the expanded nozzle housing (a rear tab 38 with locking notch 40 for clamping firmly to foam dispensing gun 26; figure 1; column 7, lines 31-34), wherein the attaching means is a resiliently biased finger (38) having a protruding lip (40) for (capable of) affixing to a mating depression on the spray gun (Figs 1-3).
Gantenbein fails to disclose wherein the nozzle is a thermoset or thermoplastic color-changing polymeric spray tip nozzle for (capable of being used) the non-longitudinally axially spraying of two-component polyurethane aerosols.
However, Gantenbein ‘767 teaches wherein the nozzle tip is a color-changing tip (at least two thermochromic materials are disposed within or thereupon the disposable nozzle 13 effecting a color change at a given temperature; figure 5; column 5, lines 43-50 and column 16, lines 37-53). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle tip of Gantenbein to provide wherein the nozzle tip is a color-changing tip, as taught by Gantenbein ‘767, in order to provide a visual cue to the temperature of the product being applied to make sure that it is at the proper temperature reducing costs due to improper application of the product (Abstract).
Gantenbein also fails to disclose the spray tip nozzle having an anterior flat end and an open distal opposed end and a radially-expanding circumferential side section adjacent the anterior flat end, the radially-expanding circumferential side section increasing in outer diameter from the anterior flat end toward the distal end of the housing; the nozzle having a longitudinal axis running from the distal end to the anterior end, the anterior flat end of the nozzle being normal to the longitudinal axis of the nozzle; a nozzle egress opening adjacent the anterior flat end of the housing in fluid communication with the mixing chamber, the nozzle having an angled egress opening slit which is posteriorly adjacent the anterior end and the radially-expanding circumferential side section, downward on the longitudinal axis and which diverts longitudinally axial aerosol droplets to non-longitudinally axial egress and further wherein the angled egress opening slit is a pair of lips angled off- axis to the longitudinal axis of the elongated body of the nozzle and adjacent the egress opening of the nozzle and within the radially expanding circumferential side section.
However, Fairchild teaches a spray tip nozzle (19. Fig. 1-3) having an anterior flat (left) end (Fig. 3) and an open distal opposed (right) end and a radially-expanding circumferential side section (frusto-conical shaped nozzle head 20) adjacent the anterior flat end, the radially-expanding circumferential side section increasing in outer diameter from the anterior flat end toward the distal end of the housing; the nozzle having a longitudinal (horizontal) axis running from the distal end to the anterior end, the anterior flat end of the nozzle being normal to the longitudinal axis of the nozzle; a nozzle egress opening (opening of 25) adjacent the anterior flat end of the housing in fluid communication with a mixing chamber (in 14 and 16), the nozzle having an angled egress opening slit (25) which is posteriorly adjacent the anterior end and the radially-expanding circumferential side section, downward on the longitudinal axis and which diverts longitudinally axial aerosol droplets to non-longitudinally axial egress (15) and further wherein the angled egress opening slit is a pair of lips (left and right lips of 25) angled off-axis to the longitudinal axis of the elongated body of the nozzle and adjacent the egress opening of the nozzle and within the radially expanding circumferential side section (Same of similar configuration as the Applicant’s invention).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a spray tip nozzle with an angled egress opening slit, as taught by Fairchild, to Gantenbein’s spray tip nozzle, in order to produce a spread fan spray pattern (Col. 1, lines 29-42, Col. 2, lines 10-23).
With respect to claim 3, Gantenbein’s spray tip nozzle modified by Gantenbein ‘767’s color-changing tip and Fairchild’s angled egress opening slit, Fairchild further discloses wherein the pair of lips form an off-axis V-shape; the upper lip forming an angle α to the longitudinal axis of the elongated body of the nozzle; the lower lip forming an angle β to the elongated body of the nozzle; and further wherein angle α is always smaller than angle β (Fig. 3 of Fairchild).

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gantenbein (US 7,717,357. Gantenbein hereinafter) in view of Gantenbein et al. (US 9,630,767. Gantenbein ‘767 hereinafter) and Fairchild and further in view of Slutskii et al. (US 10,350,617. Slutskii hereinafter).
With respect to claims 4-7, Gantenbein’s spray tip nozzle modified by Gantenbein ‘767’s color-changing tip and Fairchild’s angled egress opening slit, Fairchild fails to specifically disclose wherein angle α ranges from 5° to 45° inclusive; and angle β ranges from 10° to 90° inclusive; with the proviso that angle β is always at least 5° greater than angle α (Claim 4), wherein angle β is always at least 10° greater than angle α (Claim 5), wherein angle β is always at least 25° greater than angle α (Claim 6) and wherein angle β is always at least 40° greater than angle α (Claim 7). 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the angle α ranges from 5° to 45° inclusive; and angle β ranges from 10° to 90° inclusive; with the proviso that angle β is always at least 5° greater than angle α, wherein angle β is always at least 10° greater than angle α (Claim 5), wherein angle β is always at least 25° greater than angle α (Claim 6) and wherein angle β is always at least 40° greater than angle α, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
Furthermore, Slutskii teaches a spray tip nozzle (100) having a closed anterior tip at one end (at 114. Same of similar configuration as the Applicant’s invention) and an open posterior opposed end (at 112) and a radially-expanding circumferential side section (at 106); the nozzle having a longitudinal axis (101) running from the distal end (106) to a proximal end (104), the proximal end of the nozzle being closed at an apex of the proximal end of the nozzle tip; the nozzle tip having an angled egress opening slit (116) which is posteriorly adjacent a closed nozzle tip (uppermost end) in the radially-expanding circumferential side section, downward on the longitudinal axis and which diverts longitudinally axial aerosol droplets to non-longitudinally axial (spray) egress (Same of similar configuration as the Applicant’s invention), wherein the pair of lips form an off-axis V-shape; the upper lip forming an angle α to the longitudinal axis of the elongated body of the nozzle; the lower lip forming an angle β to the elongated body of the nozzle; and further wherein angle α is always smaller than angle β (Fig. 2 of Slutskii), wherein angle α ranges from 5° to 45° inclusive; and angle β ranges from 10° to 90° inclusive; with the proviso that angle β is always at least 5° greater than angle α, wherein angle β is always at least 10° greater than angle α, wherein angle β is always at least 25° greater than angle α and wherein angle β is always at least 40° greater than angle α (Col. 6, lines 43-53).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a spray tip nozzle with an angled egress opening slit, as taught by Slutskii, to Fairchild’s spray tip nozzle, in order to produce a cone-shaped spray pattern of the foamable product and is also designed to reduce the incidence of leakage or dripping of either moisture or the foam product at the nozzle's outlet (Col. 3, lines 50-54).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-7 have been considered but are moot because the arguments do not apply to the reference and/or the combination of references being used in the current rejection.
With respect to the drawing objection and 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection, the Applicant fails to address the issues listed in the sections above. Clarification is respectfully requested. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        December 17, 2022